Case: 1:21-cv-01284-JG Doc #: 8-4 Filed: 07/06/21 1 of 5. PageID #: 162




                EXHIBIT C
                      Case: 1:21-cv-01284-JG Doc #: 8-4 Filed: 07/06/21 2 of 5. PageID #: 163


        Generated on: This page was generated by TSDR on 2021-07-06 01:27:35 EDT
                 Mark: ASIAN LANTERN FESTIVAL CLEVELAND METROPARKS ZOO

                                                                                                                                                           ;~~
                                                                                                                                                  FISIFIN LFINTEFIN
                                                                                                                                                  P'E:5T1Ufll..
                                                                                                                                                    ~


  US Serial Number: 90801394                                                        Application Filing Jun. 29, 2021
                                                                                                Date:
             Register: Principal
           Mark Type: Trademark, Service Mark
     TM5 Common Status                                                           LIVE/APPLICATION/Awaiting Examination
            Descriptor:
                                                                                 The trademark application has been accepted by the Office (has met the
                                                                                 minimum filing requirements) and has not yet been assigned to an examiner.


               Status: New application will be assigned to an examining attorney approximately 3 months after filing date.
         Status Date: Jul. 02, 2021



                                                                   Mark Information
          Mark Literal ASIAN LANTERN FESTIVAL CLEVELAND METROPARKS ZOO
           Elements:
 Standard Character No
            Claim:
        Mark Drawing -
               Type:
        Description of The mark consists of the words ASIAN LANTERN FESTIVAL CLEVELAND METROPARKS ZOO and a miscellaneous design.
                Mark:

                                                                  Goods and Services
Note:
The following symbols indicate that the registrant/owner has amended the goods/services:
    •   Brackets [..] indicate deleted goods/services;
    •   Double parenthesis ((..)) identify any goods/services not claimed in a Section 15 affidavit of incontestability; and
    •   Asterisks *..* identify additional (new) wording in the goods/services.

                  For: Jewelry; clocks; watches
         International 014 - Primary Class                                              U.S Class(es): 002, 027, 028, 050
            Class(es):
        Class Status: ACTIVE
                Basis: 1(b)

                  For: Printed materials, namely, sticker books, stickers, decals; printed books, brochures and newsletters in the field of recreational park
                       services, zoo services, conservation services, and planned giving relating thereto, flyers
         International 016 - Primary Class                                              U.S Class(es): 002, 005, 022, 023, 029, 037, 038, 050
            Class(es):
        Class Status: ACTIVE
                Basis: 1(b)

                  For: Beverage glassware, mugs, tumblers, for use as drinking glasses; insulated containers for beverage cans for domestic use; non-
                       electric portable beverage coolers
         International 021 - Primary Class                                              U.S Class(es): 002, 013, 023, 029, 030, 033, 040, 050
            Class(es):
        Class Status: ACTIVE
                Basis: 1(b)

                  For: Shirts; t-shirts; tank tops; sweaters; sweatshirts; shorts; vests; coats; jackets; anoraks; wind-resistant jackets; bodysuits and body
                       shirts; coveralls; gloves; mittens; pajamas; infant wear; footwear; headwear
         International 025 - Primary Class                                              U.S Class(es): 022, 039
            Class(es):
                      Case: 1:21-cv-01284-JG Doc #: 8-4 Filed: 07/06/21 3 of 5. PageID #: 164


          Class Status: ACTIVE
                 Basis: 1(b)

                   For: Toys and games, namely, nature-based card games, nature-based action skill games, board games, toy animals and toy plants
          International 028 - Primary Class                                       U.S Class(es): 022, 023, 038, 050
             Class(es):
          Class Status: ACTIVE
                 Basis: 1(b)

                   For: Recreational park services; zoo services
          International 041 - Primary Class                                       U.S Class(es): 100, 101, 107
             Class(es):
          Class Status: ACTIVE
                 Basis: 1(b)

                                                    Basis Information (Case Level)
             Filed Use: No                                                       Currently Use: No
             Filed ITU: Yes                                                       Currently ITU: Yes
             Filed 44D: No                                                       Currently 44E: No
             Filed 44E: No                                                       Currently 66A: No
             Filed 66A: No                                                  Currently No Basis: No
      Filed No Basis: No

                                                    Current Owner(s) Information
          Owner Name: Board of Park Commissioners for the Cleveland Metropolitan Park District
     Owner Address: 4101 Fulton Parkway
                    Cleveland, OHIO UNITED STATES 44144
   Legal Entity Type: Political subdivision                                    State or Country OHIO
                                                                              Where Organized:

                                              Attorney/Correspondence Information
                                                                       Attorney of Record
      Attorney Name: Carrie A. Shufflebarger                                   Docket Number: 78916.16
    Attorney Primary IPdocket@thompsonhine.com                                   Attorney Email Yes
     Email Address:                                                                 Authorized:
                                                                         Correspondent
      Correspondent CARRIE A. SHUFFLEBARGER
      Name/Address: THOMPSON HINE LLP
                    312 WALNUT STREET, SUITE 2000
                    CINCINNATI, OHIO UNITED STATES 45202
                Phone: 513-352-6678                                                         Fax: (513) 241-4771
   Correspondent e- IPdocket@thompsonhine.com dawn.schneider@t                Correspondent e- Yes
              mail: hompsonhine.com carrie.shufflebarger@thompso               mail Authorized:
                    nhine.com
                                                               Domestic Representative - Not Found

                                                              Prosecution History
                                                                                                                                                    Proceeding
   Date               Description
                                                                                                                                                    Number
Jul. 02, 2021      NEW APPLICATION ENTERED IN TRAM

                                                TM Staff and Location Information
                                                                   TM Staff Information - None
                                                                          File Location
             Case: 1:21-cv-01284-JG Doc #: 8-4 Filed: 07/06/21 4 of 5. PageID #: 165

Current Location: NEW APPLICATION PROCESSING    Date in Location: Jul. 02, 2021
      United States Patent and Trademark Office
                                 Case: 1:21-cv-01284-JG Doc #: 8-4 Filed: 07/06/21 5 of 5. PageID #: 166
      Home|Site Index|Search|Guides|Contacts|eBusiness|eBiz alerts|News|Help


Assignments on the Web > Trademark Query


                                                                     No assignment has been recorded at the USPTO
                                                                                                   For Serial Number: 90801394
                                                                       If you have any comments or questions concerning the data displayed, contact PRD / Assignments at 571-272-3350. v.2.6
                                                                                                         Web interface last modified: August 25, 2017 v.2.6


                                                                               | .HOME | INDEX| SEARCH | eBUSINESS | CONTACT US | PRIVACY STATEMENT
